Citation Nr: 0217049	
Decision Date: 11/25/02    Archive Date: 12/04/02

DOCKET NO.  99-24 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina



THE ISSUE

Entitlement to service connection for residuals of 
dislocation of toes, both feet.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

K.Y. McLeod, Associate Counsel



INTRODUCTION

The veteran had active service in from January 1951to July 
1965.

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, which denied the veteran's claim 
of entitlement to service connection for residuals of 
dislocation of toes on both feet.  The veteran filed a 
timely notice of disagreement and the RO subsequently 
provided a statement of the case (SOC).  In December 1999 
the veteran perfected his appeal, and the issue was 
subsequently certified to the Board.  

The Board notes that the veteran withdrew his December 1999 
request for a Travel Board hearing before a Member of the 
Board, and appeared instead in May 2000 for a local hearing 
before an RO Hearing Officer.  A transcript is of record.  

The issue of entitlement to service connection for residuals 
of dislocated toes on both feet was remanded by the Board in 
February 2001 for further development, including obtaining 
treatment records not already a part of the veteran's claims 
folder and a VA examination to clarify the veteran's 
diagnosis and the etiology of any toe disability.  


FINDING OF FACT

The preponderance of the evidence of record is against a 
finding that the veteran has current toe disabilities on 
either foot which are the result of an incident or event of 
active military service.  


CONCLUSION OF LAW

The veteran has no current toe disabilities on either foot 
which were incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. §§ 3.102, 3.303 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's enlistment medical examination, in January 
1951, reported no complaints and no abnormal findings 
pertaining to his lower extremities.

Service medical records indicate that the veteran 
accidentally dropped a heavy box on his right great toe in 
November 1952 while stationed in Germany.  An X-ray report 
of the toe showed no bony abnormality, but indicated 
fracture of the unguicularis (toenail).  He was given a 
tetanus shot, and the wound was cleaned and dressed.  A 
subsequent dispensary record indicates that he was treated 
as an outpatient and restricted to his quarters for three 
days in December 1952, with diagnosis of a contusion of the 
terminal phalanx, right big toe, and paronychia 
(inflammation of the tissue around the nail) of that toe.  
He was treated with penicillin and hot soaks before being 
returned to duty.  It was noted that he improved quickly 
after removal of the nail.

The veteran was hospitalized for 46 days in May and June 
1953 for surgery on a neural fibroma in the left scapular 
region.  During that admission, there were no complaints or 
abnormal findings reported regarding either foot.  

A separation examination in December 1954 reported normal 
lower extremities and no history of foot trouble.  Medical 
examination in October 1960 reported normal lower 
extremities; on the medical history form, the veteran 
indicated, by checking a "no" box, that he had no history of 
foot trouble.  A discharge examination in May 1961 also 
noted normal findings as to the lower extremities, and the 
veteran reported that he had no history of foot trouble.

Medical examination for overseas transfer in January 1963 
reported the lower extremities to be normal.  The medical 
history report indicated no foot trouble.  A number of 
previous health conditions were noted, followed by the 
notation that the veteran "[d]enies all else."

In June 1964, the veteran was treated for an infected area 
on the right foot, with antibiotics and hot soaks.  Service 
medical records are silent for any additional complaint, 
treatment, or diagnosis of any toe injuries, and there are 
no reports of dislocation of any toes.  The veteran was 
afforded a separation examination in May 1965.  There is no 
evidence of any complaint, treatment, or diagnosis of any 
injury to any of his toes, including dislocations, in the 
report of that examination.  

In February 1965, while undergoing examination for 
headaches, the veteran was noted to be able to walk on his 
heels and toes, and in tandem fashion, without difficulty.  
During the Romberg test, which involves observation of the 
patient's gait with his eyes closed, there was no tendency 
to sway or fall.

His final discharge examination, in May 1965, elicited 
extensive medical history information from the veteran.  As 
previously, he checked the "no" box regarding history of 
foot trouble.  The examiner's clinical evaluation report 
noted the lower extremities to be normal.  

The veteran filed his original claim for disability benefits 
on VA Form 21-526, in February 1999.

In September 1999 the RO received an examination report from 
the Orthopaedic Clinic of Sumter.  The examiner noted the 
veteran's account of an injury in service, which according 
to the veteran had worsened over the years.  Physical 
examination was reported to reveal deformity of the right 
toes.  There was dorsal cornification over the proximal 
interphalangeal (PIP) joint of the second toe, which was 
noted as rigidly fixed with metatarsal phalangeal joint 
extension and PIP flexion.  The examiner noted that such was 
typical of claw toe deformity.  The adjacent toe was 
similar, but there was no dorsal cornification and it was 
less rigid.  Examination of the left foot revealed varus 
deformity of the second, third, and fourth toes, with some 
overlap of the fourth and fifth toes.  It was noted that 
movement of the toes on both feet was limited.  

X-rays were taken of both of the veteran's feet.  The 
examiner opined that the findings were suggestive of 
previous fracture of the proximal phalanx of the right small 
toe and apparent traumatic arthritis, degenerative change, 
and deformity of the MP joints of the left second and third 
toes.  It was further noted that the fourth toe's valgus 
position was due to displacement of the other toes.  The 
examiner further opined that the deformity of the left toes 
was most likely due to trauma, consistent with the veteran's 
reported history.  In addition, the examiner concluded that 
there was evidence of trauma to the right small toe.  

The RO also received from the veteran a copy of a photograph 
with a group of men standing in front of an aircraft.  The 
fourth individual from the right was standing on his right 
leg with the left lifted behind him, and appeared to be 
supported by the person on his left.  The veteran also 
submitted copies of two letters of commendation.  One letter 
commended the veteran's professionalism as an airman member 
of the personal staff of the commander, a Major General.  
The other letter recognized his accomplishments as a member 
of the aircrew during a historic flight over the South Pole, 
and visits to New Zealand and Antarctica.  

The veteran was afforded a VA examination in October 1999, 
which indicated painful feet.  He reported his injury in 
service to the examiner, who noted that no surgery had been 
performed.  Clinical evaluation of the veteran's feet and 
ankles was essentially within normal limits.  No X-rays were 
taken, and no diagnosis was made.  


In May 2000 the veteran submitted a statement from C.A.B., 
United States Air Force, Retired, who indicated knowledge of 
the veteran's injury in service.  According to C.A.B., the 
veteran injured himself during a rough ice landing at 
McMurdo Sound, Antarctica.  C.A.B. submitted a duplicate 
copy of the photograph previously submitted by the veteran, 
and identified himself as the person on the far right and 
the veteran as the fourth from the right, leaning on his 
right foot while being supported on the left by another 
individual.  

The veteran presented before a regional Hearing Officer in 
May 2000, at which time he continued to report falling from 
the second to the first deck on an aircraft during a rough 
landing in Antarctica, describing it as having occurred in 
late October 1956.  He testified that he received treatment 
from a flight surgeon that was a member of the crew.  
According to the veteran's testimony, he was flown to a 
hospital at a military base in New Zealand, where his right 
foot was placed in a cast and his left foot was wrapped in 
bandages.  He stated that the flight surgeon informed him 
that he would have pain afterward.  The veteran indicated 
that he did not report any pain or injury to his toes during 
the remainder of his military career, including his 
separation examination, because he accepted that he would 
have residual pain.  

The veteran presented for another VA examination in 
accordance with the Board's February 2001 remand.  The 
examiner noted the veteran's history and indicated review of 
the veteran's claims folder.  Physical examination revealed 
large transfer calluses under the second and third 
metatarsal heads on both feet.  The veteran had chronic skin 
changes consistent with vascular issues.  

X-rays of the left foot revealed moderate degenerative 
changes of the first metatarsophalangeal (MTP) joints, 
demonstrating moderate to moderately severe degenerative 
changes with fibular angulation of the joints.  The veteran 
had hammertoes and milder degenerative changes throughout 
the remainder of the forefoot.  Hallux valgus deformity was 
also noted.  


The radiology report of X-rays taken of the right foot also 
revealed moderate degenerative changes of the first MTP 
joint.  There was a mild hallux valgus deformity and mild 
degenerative changes noted in the forefoot.  The veteran 
also had hammertoes of the right foot.  The clinical 
impression was negative for evidence of a fracture injury.  

The examiner concluded that there was evidence of previous 
injuries to the veteran's toes on both feet.  According to 
the examiner, it would be difficult to differentiate what 
portions of the veteran's current foot difficulties were 
attributable to a blood pressure disorder versus traumatic 
injury.  However, the examiner opined that the veteran had 
deformities, including his second toe on the right and his 
second toe on the left, which were most consistent with 
previous traumatic injury.  

II.  Analysis

A.  Preliminary Matters

During the course of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
substantially amended the provisions of chapter 51 of title 
38 of the United States Code, concerning the assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (codified as 
amended at 38 U.S.C.A. § 5103 (West Supp. 2002)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations to implement many 
of the provisions of the VCAA.  See 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law 
is to be given retroactive effect.  The U.S. Court of 
Appeals for Veterans Claims has held that the entire VCAA 
potentially affects claims pending on or filed after the 
date of enactment (as well as certain claims that were 
finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases, which had been decided by 
the Board before the VCAA, but were pending in Court at the 
time of its enactment.  However, the U.S. Court of Appeals 
for the Federal Circuit has recently held that only section 
4 of the VCAA (which eliminated the well-grounded claim 
requirement) is retroactively applicable to decisions of the 
Board entered before the enactment date of the VCAA, and 
that section 3(a) of the VCAA (covering duty-to-notify and 
duty-to-assist provisions) is not retroactively applicable 
to pre-VCAA decisions of the Board.  See Dyment v. Principi, 
287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 
F.3d 795 (Fed. Cir. 2002); see also Stephens v. Principi, 16 
Vet. App. 191 (2002) (per curiam) (holding that a remand for 
the Board to consider the matters on appeal in light of the 
VCAA sections codified at sections 5102, 5103 and 5103A is 
not required).

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether further remand 
to the RO is necessary in order to assure compliance with 
the new legislation.  We note that the development of 
medical evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOCs provided 
by the RO in February and November 1999, February and August 
2000, May 2001, and August 2002, the veteran has been given 
notice of the information and/or medical evidence necessary 
to substantiate his claim.  More specifically, the veteran 
has been advised that he needed to submit evidence of 
current disability of the toes on both feet, which is 
attributable to an incident or injury in service.  The 
veteran was advised that if he adequately identified 
relevant records with names, addresses, and approximate 
dates of treatment, that the RO would attempt to obtain 
evidence on his behalf.  It appears that all obtainable 
evidence identified by the veteran relative to his claim has 
been obtained and associated with the claims folder, and 
that he has not identified any other pertinent evidence, not 
already of record, which would need to be obtained for an 
equitable disposition of this appeal.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (noting that VA must 
communicate with claimants as to the evidentiary development 
requirements of the VCAA).

Accordingly, we find that VA has satisfied its duty to 
assist the veteran in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to his claim, 
under both former law and the new VCAA.  38 U.S.C.A. 
§ 5107(a) (West 1991); Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (now codified as amended at 38 
U.S.C. §§ 5103 and 5103A (West Supp. 2002)).  The Board 
therefore finds that no useful purpose would be served in 
remanding this matter for more development.  Such a remand 
would result in unnecessarily imposing additional burdens on 
VA, with no benefit flowing to the veteran.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2000).  When there is an approximate balance of 
positive and negative evidence regarding the merits of an 
issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b) (West 1991); 
38 C.F.R. § 3.102 (2001); VCAA § 4, 114 Stat. 2096, 2098-99 
(2000) (now codified as amended at 38 U.S.C. § 5107(b) (West 
Supp. 2002)).

B.  Discussion

The veteran contends that he was a member of the first Air 
Force crew to land on the continent of Antarctica, in 
October 1956.  He asserts that the airplane slid forward 
after landing, causing him to fall from the second to the 
first deck of the aircraft and resulting in multiple 
dislocated toes.  He reported that, following his injury, 
his right foot was placed in a cast and his left foot was 
bandaged at a military base in New Zealand.  According to 
the veteran, the cast was removed at the Air Force 
Dispensary at Donaldson Air Force Base.  He has further 
reported that he was told that his feet would continue to be 
painful, and that he should stay off of them.  He noted that 
he had not received any treatment for residuals of any such 
dislocations since his separation from active service.  

In general, under pertinent law and VA regulations, service 
connection may be granted if the evidence establishes that 
the veteran's claimed disability was incurred in service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Service medical records indicate that the veteran injured 
the great toe on his right foot by dropping a box on it.  
The veteran was treated for an infected toe, and later for 
an infected right foot.  There is no evidence in the service 
medical records of any injury to the toes of either foot as 
a result of falling from the second to the first deck of an 
airplane during a landing.  

Notwithstanding the lack of a diagnosis during service, 
service connection may still be granted if all of the 
evidence, including that pertinent to service, establishes 
that the disability was incurred in service.  38 U.S.C.A. § 
1113(b) (West Supp. 2002); 38 C.F.R. § 3.303(d); Cosman v. 
Principi, 3 Vet. App. 503, 505 (1992).

The competent evidence of record includes letters of 
commendation that confirm the veteran's service in 
Antarctica during a historic flight to the South Pole.  In 
addition, the veteran has submitted a buddy statement from 
C.A.B., who stated he remembered that the veteran injured 
himself upon arrival in Antarctica.  C.A.B. also submitted a 
copy of a photograph of several men in front of an aircraft.  
He identified himself and the veteran as the first and 
fourth persons from the right, respectively.  In the 
photograph, the individual whom C.A.B. identified as the 
veteran was standing on his right foot with his left foot 
raised behind him.  He appears, in the photograph, to be 
supported by the gentleman to his left.  

The Board notes that the incurrence of a disease or injury 
in service may be demonstrated by competent lay or medical 
evidence.  Despite the absence of any supporting medical 
documentation of injury, the statement and photograph 
submitted by the veteran and C.A.B. represent competent lay 
evidence that the veteran injured himself when landing in 
Antarctica.  See Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

However, the fact that a condition or injury occurred in 
service alone is not enough; there must be disability 
resulting from that condition or injury.  Degmetich v. 
Brown, 104 F.3d 1328, 1332 (Fed. Cir. 1997); Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

Under 38 C.F.R. § 3.303(b), service connection may be 
awarded for a "chronic" disability when: (1) a chronic 
disease manifests itself and is identified as such in 
service (or within a presumptive period under 38 C.F.R. § 
3.307) and the veteran has the same condition at present; or 
(2) a disease manifests itself during service (or during the 
presumptive period) but is not identified until later, there 
is a showing of continuity of symptomatology after 
discharge, and the medical evidence relates the 
symptomatology to the veteran's present condition.  Savage 
v. Gober, 10 Vet. App. 488, 495-98 (1997).

As noted above, service medical records are silent for any 
disability of the toes of either foot.  Examination and 
hospital records in service after the date of the only 
documented foot injury (in Germany in 1952) are silent for 
any complaint, treatment, or diagnosis of dislocated toes or 
any residuals thereof.  In fact, the veteran specifically 
denied any foot disorder when he was examined in conjunction 
with his separation from service in May 1965, and clinical 
evaluation revealed no pertinent abnormality.  Furthermore, 
there is no medical evidence of any complaint, treatment, or 
diagnosis of any such condition since the veteran left 
service, approximately 37 years ago.  

Examiners at the Orthopaedic Clinic of Sumter concluded that 
the veteran's toes were deformed, and that such deformity 
was consistent with his reported history of trauma.  The 
June 2001 VA examiner also opined that the veteran had 
current toe deformity due to trauma; however, it was 
specifically noted that it was difficult to differentiate 
between the deformity caused by trauma and that caused by a 
blood pressure disorder.  In addition, the October 1999 VA 
examination did not reveal any deformity or disability of 
the toes of either of the veteran's feet.

In short, with all due respect for the sincerity of the 
veteran's contentions, although there is competent evidence 
that the veteran suffered an injury in service, there is no 
lay or medical evidence of any disability or residuals of 
such injury for more than 40 years.  The competent evidence 
of record does not appear to be in equipoise as to whether 
any present disability of the feet relates back to service.  
Accordingly, the veteran is not entitled to the exercise of 
the reasonable-doubt/benefit-of-the-doubt doctrine.  
Therefore and for the reasons discussed above, entitlement 
to service connection has not been established.  



ORDER

Service connection for residuals of dislocated toes, both 
feet, is denied.  




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

